Citation Nr: 1541985	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-30 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to inservice asbestos exposure or inservice chest injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from September 1957 to January 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, it was determined that no new and material evidence had been received to reopen the previously denied claim for service connection for COPD as due to inservice asbestos exposure.  

A Travel Board hearing was held in March 2013 before the undersigned Veterans Law Judge (VLJ), sitting in Pittsburgh, Pennsylvania.  A copy of the transcript of that hearing is of record.  

In a May 2015 Board decision, the Veteran's claim was reopened and remanded for additional evidentiary development.  The claim has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

COPD was first diagnosed many years after the Veteran's discharge from service, and the most probative evidence indicates that the condition is not related to asbestos exposure in service; there is no competent evidence that such disability is otherwise related to the Veteran's military service, to include a chest contusion from an automobile accident.  


CONCLUSION OF LAW

The requirements for establishing service connection for COPD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in January 2005, December 2006, and June 2015, specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements/testimony from the Veteran and his representative.  Specifically, the Board further notes that the Veteran was accorded VA medical examinations in October 2012 and July 2015, the reports of which include opinions addressing the etiology of the Veteran's COPD.  As a result of these evaluations, each of the Veteran's contentions was considered, and the examiners' opinions were based upon review of the claims file and/or examination of the Veteran.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The appellant was afforded the opportunity to testify before a VLJ in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to service connection for COPD.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) (2015), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service. 38 C.F.R. § 3.303(b) (2015); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.307(a)(3) (2015) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  COPD, however, is not a listed disability.  For claims received after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2015).  

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  The VA also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  

The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestos).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  

In adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  There should be a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chap. 2, Section C, Subsection (h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).  

Background and Analysis

The Veteran contends that his current respiratory disorder is due to exposure to asbestos during service as a result of his service aboard the USS Des Moines.  The Veteran's DD-214 corroborates his service aboard this ship.  Also of record are statements from fellow servicemen who served with the Veteran.  They attest to the fact that they worked with him in the boiler room.  Thus, his exposure to asbestos is conceded.  His alternative contention is that his current respiratory disorder is due to an inservice chest contusion that he suffered in an automobile accident.  In 2013, he testified that he had not smoked in over 20 years.  

The STRs are negative for report of, treatment for, or diagnosis of a respiratory disorder.  They do show that the Veteran suffered a contusion of the chest and ribs in an automobile accident in January 1960.  Chest X-ray at time of service separation in 1961 was negative.  

Post service private and VA records are available for review.  Private records show that in February 1997, the Veteran was seen for chronic sinus disease.  Chest X-ray showed COPD.  Private records in 1998 continued this diagnosis.  Similarly, VA records from 2000 to the present day continue to reflect that the Veteran is seen for COPD.  These records include the report of VA respiratory examination in April 2005.  In a March 2010 report, the examiner's impressions included severe COPD, history of asbestos exposure, diabetes mellitus, and systemic hypertension.  The examiner noted that he explained to the Veteran (and his wife) that the Veteran had severe emphysema due to previous smoking.  He also had a history of asbestos exposure and because of that was at risk for developing malignancies of the aerodigestive tract.  Thus, the Veteran was to be followed by his primary care physician and have his chest X-rayed once per year.  

When examined by VA in October 2012, the examiner opined that the Veteran's COPD was less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  For rationale, it was pointed out that the Veteran had a "roughly" 40 pack year (one pack per day for 40 years) cigarette smoking history.  While the Veteran had quit smoking in 1998, the examiner noted that smoking was a well-known and documented cause of chronic bronchitis/COPD.  In support of this opinion, the examiner pointed to a pulmonary specialist's statement that the Veteran's COPD condition was from smoking and not his distant (50 years) history of asbestos exposure.  The physician noted that the web site regarding asbestosis further noted that asbestosis exposure is not directly linked to COPD, but if someone with COPD was exposed to asbestos, that exposure could aggravate the existing COPD condition.  This Veteran was 18 to 22 years old during his exposure to asbestos, and he had no diagnosis of COPD at that time.  Correlation between asbestos and COPD, according to the web site, showed COPD could be triggered by the inhalation of foreign fumes or substances.  Often these irritants were inhaled at the patient's workplace.  Because asbestos was widely used at many industrial jobsites, COPD patients might have inhaled these fibers among others that contributed to their condition.  Asbestos was not directly linked to COPD, but asbestos exposure might be one of the factors that contributed to the development of the condition.  Lungs that had been weakened by COPD might be much more susceptible to additional lung damage caused by asbestos.  Additionally, preexisting cases of COPD might be exacerbated by asbestos exposure.  

As pointed out in the Board's May 2015 decision, to address all of the Veteran's contentions regarding the etiology of his COPD, an additional medical examiner's opinion was necessary.  Specifically, it was requested that outstanding records be obtained and that additional opinion be obtained addressing whether any current respiratory condition, to include COPD, was at least as likely as not, (50 percent or greater probability), related to a chest injury that occurred in an automobile accident in 1960.  

Subsequently added to the record were VA treatment records dated through 2015 which show that the diagnosis of COPD continues.  Additional VA examination was conducted in July 2015 by a different examiner than the one who conducted the 2012 evaluation.  In forming her opinion, the VA examiner reviewed the claims file.  It was pointed out that additional physical examination of the Veteran was unnecessary to address the medical questions presented.  

The examiner noted that the diagnosis was COPD.  She opined that this condition was less likely than not (less than 50 percent probability) related to active service.  She noted that the 2012 report showed a diagnosis of COPD in 1998.  She also noted the Veteran's history of smoking cigarettes for 40 years.  When seen in June 2000, he was treated with an inhaler, and he stated that he had quit smoking two years earlier due to COPD.  Thus, there was objective medical evidence showing the diagnosis of COPD and a nexus to his smoking history.  She also opined that it less likely than not (less than 50 percent probability) that his COPD was related to an inservice chest injury that occurred in 1960.  For rationale, she pointed to the normal radiological evaluations after the 1960 accident.  

In this case, the Board finds that service connection is not warranted for a respiratory disorder (COPD).  There is no evidence linking the Veteran's condition to asbestos exposure.  The Veteran's STRs are silent for any respiratory disorder.  Furthermore, the Veteran's post service treatment records do not attribute his COPD to asbestos exposure.  In fact, the October 2012 examiner concluded that the Veteran's COPD was less likely than not incurred in or caused by an inservice injury, event, or illness.  The examiner explained that the most significant risk factor for developing COPD is cigarette smoking.  The VA examiner noted that while the Veteran had quit, he had smoked for 40 years, averaging one pack of cigarettes per day.  This opinion was corroborated by the VA examiner in July 2015 who also addressed whether the inservice chest contusion caused his COPD.  Her opinion was that it did not, as evidenced by normal chest X-rays after the accident.  The Board places great probative weight on the 2012 and 2015 VA opinions because they are well-reasoned and are based upon, and entirely consistent with, the medical evidence of record.  

The only evidence which purports to link the Veteran's current condition to asbestos exposure is his own statements.  The Board notes that he is competent to attest to factual matters of which he has first-hand knowledge (e.g. breathing difficulty).  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current breathing problems; however, he has not been shown to have the education, training, and experience necessary to provide a competent opinion as to etiology of his COPD.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As such, service connection for COPD, to include as due to asbestos exposure or an inservice chest injury, must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2014).  



ORDER

Entitlement to service connection for COPD, to include as due to inservice asbestos exposure or an inservice chest injury, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


